DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 3/30/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1 cancelled claims 2-7 and added new claims 8-10.  Claims 1 and 8-10 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia (see attached citation) in view of Hinuma (Discovery of earth-abundant nitride semiconductors by computation screening and high-pressure synthesis, cited in IDS).
As to claim 1, Wikipedia shows a general configuration of multi-junction solar cell (instant light energy conversion device) (Figure C) wherein the configuration comprises a light energy conversion element (e.g. top/bottom/middle cells), a first electrode (bottom contact), second electrode (top contact) wherein the light energy conversion element comprises a first and a second light energy conversion layer (e.g. top and bottom for reference) and the second layer has a narrower band gap than the first (configuration shown in Figure C where relative bandgap is shown for top/middle/bottom cells), the first layer (top cell) is between the second and the second electrode (configuration shown in Figure C), the second light conversion layer is between the first and the first electrode (bottom electrode) and 
The Wikipedia reference teaches the configuration of the desired multijunction solar cell but does not speficy the use of SrZn2N2 as a conversion material.  However, the reference does note that the selection for material of each sub-cell (instant light energy conversion layers) is determined by system requirements such as lattice-matching, current-matching, opto-electronic properties (“Material Choice”).  Therefore, a skilled artisan would have looked to the prior art to glean appropriate material selections for the desired multijunction product.
Hinuma is directed to nitride semiconductors and the use of such in photovoltaic device (abstract), and specifically teaches the use of SrZn2N2 (Figure 4a) as this nitride is comprised of abundant elements, possesses favorable electronic properties, and has a tunable direct bandgap for photovoltaic use (Predictions on the bandgap engineering CaZn2N2).
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to select SrZn2N2 for use in a multijunction cell because the nitride is comprised of abundant elements, possesses favorable electronic properties, and has a tunable direct bandgap for photovoltaic use, as taught by Hinuma.
Regarding claim 8, the prior art teaches a tunnel junction (instant joint layer) between the first and second light conversion layers (see Wiki Figure C).
Regarding claim 9, the prior art teaches the second electrode (transparent electrode) being located upstream of the device in an incidence direction of light (second electrode is top/transparent electrode of Wiki Figure C).
Regarding claim 10, the prior art teaches the device being a solar/photovoltaic cell and necessarily uses incident sunlight by definition.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726